Appeals by the defendant from two judgments of the County Court, Suffolk County (Kahn, J.), both rendered December 9, 2005, convicting him of grand larceny in the second degree (two counts) and forgery in the second degree (two counts) under indictment No. 741-05, and grand larceny in the second degree and reckless endangerment in the second degree (two counts) under Superior Court information No. 1137-05, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his claim that he was denied the effective assistance of counsel, except to the extent that the alleged ineffective assistance may have affected the voluntariness of his plea (see People v Charpentier, 44 AD3d 680 [2007]; People v Sanchez, 33 AD3d 633, 634 [2006]). To the extent that the defendant is claiming that the ineffective assistance of counsel rendered his plea involuntary, his contention is based on matter dehors the record, which cannot be reviewed on direct appeal (see People v Shemack, 46 AD3d 582, 583 [2007], lv denied 10 NY3d 816 [2008]; People v DeLuca, 45 AD3d 777 [2007]).
The defendant’s remaining contention was waived by virtue of the valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255-256 [2006]). We note that the defendant’s attempt to obtain appellate review by mischaracterizing indictment No. 741-05 as *1042jurisdictionally defective is unavailing (see People v Stanzoni, 236 AD2d 430 [1997]). Rivera, J.E, Lifson, Miller, Garni and Eng, JJ., concur.